DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1, Species 1 in the reply filed on 10/30/2021 is acknowledged.  The traversal is on the ground(s) that the Tarrant kerf cuts do not render the liner drapeable over a plurality of contoured surfaces as claimed.  This is not found persuasive because the kerf cuts are not a special technical feature as it does not make a contribution over the prior art in view of the Ryan reference below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/30/2021.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 introduces the limitation “an adhesion layer disposed on the second side” while claim 1 has already introduced the limitation “an adhesion layer disposed on the second side” leaving it unclear whether there is an additional adhesion layer or just the single adhesion layer introduced in claim 1. Examination of the claims below will be based on a single adhesion layer, which is consistent with the disclosure as originally filed.
Claims 4 and 5 are rejected for incorporating the indefinite limitations by dependency.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.	Claims 1, 2, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 6682118) in view of Wise (US 5806909).
Ryan discloses a configurable stowage system capable of use in a vehicle storage space, the storage space comprising a plurality of contoured surfaces including a front wall, a back wall, a side wall and a bottom, the configurable stowage system comprising at least one planar impact resistant sheet (15) comprising: a first side (top side) and a second side (bottom side);  a plurality of kerf cuts through the first side and partially through the at least one planar impact resistant sheet (recessed spaces shown between raised pattern portion in Figs. 18, 18B); and the plurality of kerf cuts positioned to adapt the at least one planar impact resistant sheet to be drapeable over the plurality of contoured surfaces (functional/intended use limitations); except does not expressly disclose the adhesion layer as claimed.
However, Wise teaches a similar cargo area liner device being attached to the cargo area via an adhesion layer disposed on the second side (col. 2, ll. 54 – col. 3, ll. 4) as claimed. 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to use the adhesive layers taught by Wise on the cargo area liner taught by Ryan, in order to removably fasten the liner to the cargo area as taught by Wise (col. 2, ll. 54 – col. 3, ll. 4).

Ryan as modified above further results in a device wherein wherein the at least one planar impact resistant sheet is adapted to conform to at least a portion of any of .

Allowable Subject Matter
9.	Claims 3-5 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	Claims 48-57 are allowed.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 29, 2021